DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over FR3009669 in view of  Shahak Ravid et al. (US 2020/0045895 henceforth Ravid).
Regarding claim 1, FR3009669 teaches a ceramic apparatus for plant growth comprising: an exterior surface (pg. 5, para. 2, lines 14-17 and 20-22 “porous ceramic can take many forms…tubes, spirals”), wherein the interior volume sources available water hydrokinetically through a porosity of the ceramic apparatus (pg.2, para. 7, lines 5-6 “In addition …to retain water by capillarity”) and an interior volume disposed in osmotic communication with the exterior surface (pg. 3, para. 6, lines 11-16, “very good ability to retain water …automatic water mode”, the porous ceramic structure allows water to enter the interior from the exterior) but fails to teach having a plurality of indentations disposed thereupon, wherein an indentation of the plurality of indentations comprises a dent between first and second ribs, wherein a thickness of the exterior surface gradually changes from a low thickness at the dent to a higher thickness at the first and second ribs; wherein a speed of a water diffusion through the plurality of indentations depends on the thickness of the exterior surface, whereby water diffuses faster through the dent than through the first and second ribs. However, Ravid teaches an exterior surface comprising a top and bottom portions and a plurality of indentations disposed therebetween, wherein an indentation of the plurality of indentations comprises a dent between first and second ribs (735, fig. 8 and 14), wherein a thickness of the exterior surface gradually changes from a low thickness at the dent to a higher thickness at the first and second ribs (fig. 8 and 14, para. 0215 and 0218, exterior pattern will be identical to and the mirror impression of the interior pattern). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FR3009669’s support structure with a design as taught by Ravid’s support structure to increase the overall aesthetic appeal and it would have been obvious that water diffusing through the ceramic structure would take more time to cross a section of the exterior that extends to the outer surface of the ceramic structure than to a section that is indented and thus closer to the interior of the ceramic structure due to the difference in thickness.
Regarding claim 3, FR3009669 as modified by Ravid teaches the invention substantially as claimed and FR3009669 further teaches comprising an elongated body, wherein said interior volume is encompassed by one or more walls, wherein the one or more walls comprise said exterior surface (pg. 5, para. 2, lines 20-22, hollow tubes).
Regarding claim 4, FR3009669 as modified by Ravid teaches the invention substantially as claimed and FR3009669 further teaches wherein said elongated body comprising an open top portion and a closed bottom portion, wherein said one or more walls are disposed in between said open top portion and said closed bottom portion (pg. 2, para. 7, lines 1-3, the base is sealed by dipping it in a resin).
Regarding claim 5, FR3009669 as modified by Ravid teaches the invention substantially as claimed and FR3009669 further teaches wherein said open top portion is disposed in a first plane, wherein said closed bottom portion is disposed in a second plane, wherein the first plane is parallel to the second plane, wherein said one or more walls are disposed in parallel to a longitudinal axis of said elongated body, wherein the longitudinal axis of said elongated body is orthogonal to the first and second planes (pg. 5, para. 2, lines 20-22, hollow tubes).
Regarding claim 9, FR3009669 as modified by Ravid teaches the invention substantially as claimed and FR3009669 further teaches wherein said elongated body is a parallelepiped, wherein said elongated body comprising an open top portion and a closed bottom portion (pg. 2, para. 7, lines 1-3, the base is sealed by dipping it in a resin), wherein said open top portion and said closed bottom portion are top and bottom faces of said parallelepiped (pg. 5, para. 2, lines 20-22, hollow tubes can have the shape of a square).
Regarding claim 10, FR3009669 as modified by Ravid teaches the invention substantially as claimed and Ravid further teaches wherein each of said plurality of indentations is lozenge shaped (fig. 8 and 14).
Regarding claim 11, FR3009669 as modified by Ravid teaches the invention substantially as claimed and Ravid further teaches wherein said exterior surface comprises a first set of parallel protruding continuous lines and a second set of parallel protruding continuous lines, wherein said first set and said second set cross each other, whereby forming perimeters of said plurality of indentations, wherein the first and second ribs are included within the perimeters of said plurality of indentations (fig. 8 and 14).
Regarding claim 12, FR3009669 as modified by Ravid teaches the invention substantially as claimed and Ravid further teaches wherein said plurality of indentations comprises at least fifty indentations having identical geometric shape (fig. 8 and 14).
Regarding claim 13, FR3009669 as modified by Ravid teaches the invention substantially as claimed and Ravid further teaches wherein said exterior surface comprising a top portion of the exterior surface and a bottom portion of the exterior surface, both of which are devoid of any indentations, wherein said plurality of indentations are disposed in between said top portion of said exterior surface and said bottom portion of said exterior surface (fig. 7, the top and bottom portions of the exterior surface is devoid of indentations).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over FR3009669 in view of  Ravid, as applied to claim 4 above, further in view of Rickabaugh (US 5239774).
Regarding claim 6, FR3009669 as modified by Ravid teaches the invention substantially as claimed but fails to teach a lid member that matches said open top portion, said lid member having size and shape enabling to close said open top portion. However, Rickabaugh teaches a lid (removeable lid 16, col. 2, ll. 22-24).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FR3009669’s planter with a lid as taught by Rickabaugh’s planter to prevent spillage during transport.
Regarding claim 7, FR3009669 as modified by Ravid and Rickabaugh teaches the invention substantially as claimed and Rickabaugh further teaches wherein said lid member is devoid of indentations (fig. 3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FR3009669 in view of  Ravid, as applied to claim 4 above, further in view of Phelps et al. (US D653156 henceforth Phelps).
Regarding claim 8, FR3009669 as modified by Ravid teaches the invention substantially as claimed but fails to teach a base member matching in size and shape said closed bottom portion of said elongated body, wherein an underside of said base member is sealed. However, Phelps teaches a base member matching in size and shape said closed bottom portion of said elongated body, wherein an underside of said base member is sealed (fig. 7 and 8, bottom portion with wheels). It would have been obvious to one having ordinary skill in the art to modify FR3009669 planter with a base as taught by Phelps’ planter to allow the planter to be easily transported.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
In response to applicant argument that the rejection of Claim 1 under 35 U.S.C. §103 is improper, in at least both Pottecher and Ravid are not directed to a same technical field as the claimed subject matter. Specifically, Pottecher is directed to producing a substrate, while Ravid is directed to utilizing light and solar energy. In contrast, the claimed subject matter is directed to an apparatus for plant growth. Examiner disagrees. Pottecher, Ravid and the present application are directed to the same field of invention of a plant support structure. Pottecher is directed to a ceramic microporous plant support structure and Ravid is directed to a plant support structure comprising a plurality of indentations. As disclosed above, it would have been obvious to modify the exterior support structure of FR3009669’s planter with the indented design taught by Ravid’s plant support structure to increase the overall aesthetics of the plant support structure to appeal to a variety of users.
In response to applicant’s argument that Pottecher fails to teach or suggest the feature of: a ceramic apparatus for plant growth comprising: an interior volume disposed in osmotic communication with the exterior surface, wherein the interior volume sources available water hydrokinetically through a porosity of the ceramic apparatus, wherein a speed of a water diffusion through the plurality of indentations depends on the thickness of the exterior surface, whereby water diffuses faster through the dent than through the first and second ribs, the examiner disagrees. Pottecher clearly teaches the blocks being joined together to form various forms and having a sealed bottom thus forming a ceramic apparatus with an interior volume (Description, page 2 paragraph 6, line 7-paragraph 7, line 6) and that the microporous nature of ceramic allows for water to be disposed in osmotic communication with the exterior surface wherein the interior volume sources available water hydrokinetically through a porosity of the ceramic apparatus (page 3, paragraph 6, lines 13-16). The ceramics of Pottecher with high micropores have the capacity to store large quantities of water within the micropores thus water in the micropores can be moved by capillary action from inside the ceramic structure to an exterior surface of the ceramic structure. And Ravid teaches a plant support structure comprising an exterior surface with a plurality of indentations comprising a dent between first and second ribs (735, figure 8 and 14), wherein a thickness of the exterior surface gradually changes from a low thickness at the dent to a higher thickness at the first and second ribs (figure 8 and 14, paragraph 0215 and 0218), it is obvious that a speed of water diffusing through an indentation would take water more time to cross a thicker section adjacent to a center of the indentation than to the center of the indentation that is closer to the interior of the ceramic structure.
In response to applicant’s argument that Ravid teaches away, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843. In this case, Ravid is merely used in combination with Pottecher to teach that it is well-known in the art to have a plant support structure comprising a plurality of indentations on an exterior surface.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ravid is merely used in combination with Pottecher to teach that it is well-known in the art to have a plant support structure comprising a plurality of indentations on an exterior surface, thus the combination is proper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647